Stephens, J.
This case was brought by the plaintiff in the justice’s court against the railroad company, charging defendant with negligently killing plaintiff’s hog by running against it with a car while the hog was upon the defendant’s railroad-track. In addition to the presumption, there was some evidence from which the jury could infer negligence on the part of the defendant. The errors complained of in the petition for certiorari being contained only in the general grounds, and the judge of the superior court having overruled the same, this judgment will not be disturbed. A. B. & A. Ry. Co. v. Poncell, 22 Ga. App. 713 (97 S. E. 103).

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.